
	
		I
		112th CONGRESS
		1st Session
		H. R. 1196
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Gary G. Miller of
			 California (for himself, Mr.
			 Campbell, Mr. Marchant,
			 and Mrs. Myrick) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committees on Oversight
			 and Government Reform, Education and the Workforce,
			 House Administration,
			 Financial Services,
			 Homeland Security,
			 Ways and Means,
			 Natural Resources, and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To remove the incentives and loopholes that encourage
		  illegal aliens to come to the United States to live and work, provide
		  additional resources to local law enforcement and Federal border and
		  immigration officers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Loophole Elimination and Verification
			 Enforcement Act or the LEAVE Act .
		2.PurposeThe purpose of this Act is to prohibit all
			 activities that assist, encourage, direct, or induce an alien to reside in or
			 remain in the United States or to attempt to reside in the United States,
			 knowing or in reckless disregard of the fact that the alien is not authorized
			 to be present in the United States.
		3.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Purpose.
				Sec. 3. Table of contents.
				Title I—Alien smuggling and related offenses
				Sec. 101. Alien smuggling and related offenses.
				Title II—Identity Security
				Subtitle A—Photo Identification
				Sec. 201. Forms of acceptable identification for Federal
				Government purposes.
				Sec. 202. Forms of acceptable identification for financial
				institutions.
				Subtitle B—Prohibition on driver’s licenses for unlawfully
				present aliens 
				Sec. 211. Prohibition on issuing driver’s licenses to illegal
				aliens.
				Subtitle C—Stopping Social Security Number Abuse
				Sec. 221. Effect of final regulation on no-match
				letters.
				Subtitle D—Birth/Death Registry
				Sec. 231. Establishment of electronic birth and death
				registration systems.
				Subtitle E—Reform of passport fraud offenses
				Sec. 241. Trafficking in passports.
				Sec. 242. False statement in an application for a
				passport.
				Sec. 243. Forgery and unlawful production of a
				passport.
				Sec. 244. Misuse of a passport.
				Sec. 245. Schemes to defraud aliens.
				Sec. 246. Immigration and visa fraud.
				Sec. 247. Alternative imprisonment maximum for certain
				offenses.
				Sec. 248. Attempts, conspiracies, jurisdiction, and
				definitions.
				Sec. 249. Clerical amendment.
				Title III—Birthright Citizenship
				Sec. 301. Citizenship at birth for certain persons born in the
				United States.
				Title IV—Housing and Homeownership
				Sec. 401. Mortgages prohibited for principal residences of
				individuals who lack valid personal identification.
				Sec. 402. Prohibition on public housing and section 8 rental
				assistance for illegal aliens.
				Sec. 403. Prohibition on renting of dwelling units to illegal
				aliens.
				Sec. 404. Prohibition on Federal and government-sponsored
				enterprise support for mortgages for illegal aliens.
				Title V—Taxes and Social Security
				Sec. 501. Prohibiting totalization agreements that benefit
				unlawfully present aliens.
				Sec. 502. No Social Security credit for work performed while
				unlawfully present.
				Sec. 503. Limited eligibility for credits.
				Sec. 504. Reducing individual taxpayer identification number
				abuse.
				Title VI—Employee Verification
				Subtitle A—General provisions
				Sec. 601. Mandatory employment authorization
				verification.
				Sec. 602. Mandatory notification of SSN mismatches and multiple
				uses and determinations of ineligibility for employment.
				Sec. 603. Penalty for failure to file correct information
				returns.
				Sec. 604. Authorization of appropriations.
				Subtitle B—Self-Employed Subcontractors Loophole
				Sec. 611. Requiring self-employed subcontractors to participate
				E-Verify Program.
				Subtitle C—Prohibition on unlawful employment of aliens in
				Capitol
				Sec. 621. Requiring legislative branch contractors to
				participate in E-Verify Program.
				Sec. 622. Capitol complex defined.
				Sec. 623. Effective date; transition for current
				contracts.
				Subtitle D—Coordination Between SSA and IRS
				Sec. 631. Availabilty of information.
				Title VII—Prohibiting unlawfully present aliens from obtaining
				financial services
				Sec. 701. Foreign-issued forms of identification prohibited as
				proof of identity to open accounts at financial institutions.
				Sec. 702. Know your customer regulations applied
				to certain transmitting businesses.
				Sec. 703. Requirements relating to the United States Postal
				Service.
				Sec. 704. Applicability of identification rules to certain
				transactions involving the Federal Reserve Board, including the Directo a
				México program.
				Title VIII—Border and Law Enforcement
				Sec. 801. Construction of border fencing and security
				improvements.
				Sec. 802. Increase in full-time Border Patrol
				agents.
				Sec. 803. Increase in number of ICE agents.
				Sec. 804. Prohibition on impeding certain activities of the
				Secretary of Homeland Security related to border security.
				Title IX—State and Local Government Authority
				Subtitle A—General provisions
				Sec. 901. State defined; severability.
				Sec. 902. Federal affirmation of assistance in the immigration
				law enforcement by States and political subdivisions of States.
				Sec. 903. State authorization for assistance in the enforcement
				of immigration laws encouraged.
				Sec. 904. Listing of immigration violators in the National
				Crime Information Center database.
				Sec. 905. State and local law enforcement provision of
				information about apprehended aliens.
				Sec. 906. Financial assistance to State and local police
				agencies that assist in the enforcement of immigration laws.
				Sec. 907. Increased Federal detention space.
				Sec. 908. Federal custody of aliens unlawfully present in the
				United States apprehended by State or local law enforcement.
				Sec. 909. Training of State and local law enforcement personnel
				relating to the enforcement of immigration laws.
				Sec. 910. Immunity.
				Sec. 911. Institutional removal program (IRP).
				Subtitle B—Eliminating Sanctuary Cities
				Sec. 921. Eliminating sanctuary cities.
				Subtitle C—Criminal aliens
				Sec. 931. State criminal alien assistance program
				(SCAAP).
				Sec. 932. Authorization of appropriations.
				Sec. 933. Assistance for States incarcerating undocumented
				aliens charged with certain crimes.
				Sec. 934. Preemption.
				Title X—Prohibiting in-State tuition for unlawfully present
				aliens
				Sec. 1001. Ensuring enforceability.
			
		IAlien
			 smuggling and related offenses
			101.Alien smuggling
			 and related offensesSection
			 274 of the Immigration and Nationality
			 Act (8 U.S.C. 1324) is amended to read as follows:
				
					274.Alien smuggling and related offenses(a)Criminal Offenses and
				Penalties
							(1)Prohibited
				activitiesWhoever—
								(A)assists,
				encourages, directs, or induces a person to come to or enter the United States,
				or to attempt to come to or enter the United States, knowing or in reckless
				disregard of the fact that such person is an alien who lacks lawful authority
				to come to or enter the United States;
								(B)assists,
				encourages, directs, or induces a person to come to or enter the United States
				at a place other than a designated port of entry or place other than as
				designated by the Secretary of Homeland Security, regardless of whether such
				person has official permission or lawful authority to be in the United States,
				knowing or in reckless disregard of the fact that such person is an
				alien;
								(C)assists,
				encourages, directs, or induces a person to reside in or remain in the United
				States, or to attempt to reside in or remain in the United States, knowing or
				in reckless disregard of the fact that such person is an alien who lacks lawful
				authority to reside in or remain in the United States;
								(D)transports or
				moves a person in the United States, knowing or in reckless disregard of the
				fact that such person is an alien who lacks lawful authority to enter or be in
				the United States, where the transportation or movement will aid or further in
				any manner the person’s illegal entry into or illegal presence in the United
				States;
								(E)harbors, conceals,
				or shields from detection a person in the United States knowing or in reckless
				disregard of the fact that such person is an alien who lacks lawful authority
				to be in the United States;
								(F)transports, moves,
				harbors, conceals, or shields from detection a person outside of the United
				States knowing or in reckless disregard of the fact that such person is an
				alien in unlawful transit from one country to another or on the high seas,
				under circumstances in which the person is in fact seeking to enter the United
				States without official permission or lawful authority; or
								(G)conspires or
				attempts to commit any of the preceding acts,
								shall be
				punished as provided in paragraph (2), regardless of any official action which
				may later be taken with respect to such alien.(2)Criminal
				penaltiesA person who violates the provisions of paragraph (1)
				shall—
								(A)except as provided
				in subparagraphs (D) through (H), in the case where the offense was not
				committed for commercial advantage, profit, or private financial gain, be
				imprisoned for not more than 5 years, or fined under title 18, United States
				Code, or both;
								(B)except as provided
				in subparagraphs (C) through (H), where the offense was committed for
				commercial advantage, profit, or private financial gain—
									(i)in
				the case of a first violation of this subparagraph, be imprisoned for not more
				than 20 years, or fined under title 18, United States Code, or both; and
									(ii)for any
				subsequent violation, be imprisoned for not less than 3 years nor more than 20
				years, or fined under title 18, United States Code, or both;
									(C)in the case where
				the offense was committed for commercial advantage, profit, or private
				financial gain and involved 2 or more aliens other than the offender, be
				imprisoned for not less than 3 nor more than 20 years, or fined under title 18,
				United States Code, or both;
								(D)in the case where
				the offense furthers or aids the commission of any other offense against the
				United States or any State, which offense is punishable by imprisonment for
				more than 1 year, be imprisoned for not less than 5 nor more than 20 years, or
				fined under title 18, United States Code, or both;
								(E)in the case where
				any participant in the offense created a substantial risk of death or serious
				bodily injury to another person, including—
									(i)transporting a
				person in an engine compartment, storage compartment, or other confined
				space;
									(ii)transporting a
				person at an excessive speed or in excess of the rated capacity of the means of
				transportation; or
									(iii)transporting or
				harboring a person in a crowded, dangerous, or inhumane manner,
									be
				imprisoned not less than 5 nor more than 20 years, or fined under title 18,
				United States Code, or both;(F)in the case where
				the offense caused serious bodily injury (as defined in section 1365 of title
				18, United States Code, including any conduct that would violate sections 2241
				or 2242 of title 18, United States Code, if the conduct occurred in the special
				maritime and territorial jurisdiction of the United States) to any person, be
				imprisoned for not less than 7 nor more than 30 years, or fined under title 18,
				United States Code, or both;
								(G)in the case where
				the offense involved an alien who the offender knew or had reason to believe
				was an alien—
									(i)engaged in
				terrorist activity (as defined in section 212(a)(3)(B)); or
									(ii)intending to
				engage in such terrorist activity,
									be
				imprisoned for not less than 10 nor more than 30 years, or fined under title
				18, United States Code, or both; and(H)in the case where
				the offense caused or resulted in the death of any person, be punished by death
				or imprisoned for not less than 10 years, or any term of years, or for life, or
				fined under title 18, United States Code, or both.
								(3)Extraterritorial
				jurisdictionThere is extraterritorial Federal jurisdiction over
				the offenses described in this subsection.
							(b)Seizure and
				Forfeiture
							(1)In
				generalAny property, real or personal, that has been used to
				commit or facilitate the commission of a violation of this section, the gross
				proceeds of such violation, and any property traceable to such property or
				proceeds, shall be subject to forfeiture.
							(2)Applicable
				proceduresSeizures and forfeitures under this subsection shall
				be governed by the provisions of chapter 46 of title 18, United States Code,
				relating to civil forfeitures, including section 981(d) of such title, except
				that such duties as are imposed upon the Secretary of the Treasury under the
				customs laws described in that section shall be performed by such officers,
				agents, and other persons as may be designated for that purpose by the
				Secretary of Homeland Security.
							(c)Authority To
				ArrestNo officer or person shall have authority to make any
				arrests for a violation of any provision of this section except officers and
				employees designated by the Secretary of Homeland Security, either individually
				or as a member of a class, and all other officers whose duty it is to enforce
				criminal laws.
						(d)Admissibility of
				Evidence
							(1)Prima facie
				evidence in determinations of violationsNotwithstanding any
				provision of the Federal Rules of Evidence, in determining whether a violation
				of subsection (a) has occurred, any of the following shall be prima facie
				evidence that an alien involved in the violation lacks lawful authority to come
				to, enter, reside, remain, or be in the United States or that such alien had
				come to, entered, resided, remained or been present in the United States in
				violation of law:
								(A)Any order,
				finding, or determination concerning the alien’s status or lack thereof made by
				a Federal judge or administrative adjudicator (including an immigration judge
				or an immigration officer) during any judicial or administrative proceeding
				authorized under the immigration laws or regulations prescribed
				thereunder.
								(B)An official record
				of the Department of Homeland Security, Department of Justice, or the
				Department of State concerning the alien’s status or lack thereof.
								(C)Testimony by an
				immigration officer having personal knowledge of the facts concerning the
				alien’s status or lack thereof.
								(2)Videotaped
				testimonyNotwithstanding any provision of the Federal Rules of
				Evidence, the videotaped (or otherwise audiovisually preserved) deposition of a
				witness to a violation of subsection (a) who has been deported or otherwise
				expelled from the United States, or is otherwise unavailable to testify, may be
				admitted into evidence in an action brought for that violation if the witness
				was available for cross examination at the deposition and the deposition
				otherwise complies with the Federal Rules of Evidence.
							(e)DefinitionsFor
				purposes of this section:
							(1)The term
				lawful authority means permission, authorization, or license that
				is expressly provided for in qthe immigration laws of the United States or the
				regulations prescribed thereunder. Such term does not include any such
				authority secured by fraud or otherwise obtained in violation of law, nor does
				it include authority that has been sought but not approved. No alien shall be
				deemed to have lawful authority to come to, enter, reside, remain, or be in the
				United States if such coming to, entry, residence, remaining, or presence was,
				is, or would be in violation of law.
							(2)The term
				unlawful transit means travel, movement, or temporary presence
				that violates the laws of any country in which the alien is present, or any
				country from which or to which the alien is traveling or
				moving.
							.
			IIIdentity
			 Security
			APhoto
			 Identification
				201.Forms of
			 acceptable identification for Federal Government purposes
					(a)Forms of
			 acceptable identificationA Federal agency may not accept, for
			 any official purpose, including for Federal benefits and for individual
			 taxpayer identification numbers, any form of identification of an individual
			 other than the following:
						(1)Social security
			 card with photo identification card or REAL ID Act identification
							(A)A Social Security
			 card accompanied by a photo identification card issued by the Federal
			 Government or a State government; or
							(B)a driver’s license
			 or identification card issued by a State in the case of a State that is in
			 compliance with title II of the REAL ID Act of 2005 (title II of division B of
			 Public Law 109–13; 49 U.S.C. 30301 note).
							(2)PassportA
			 passport issued by the United States or a foreign government.
						(3)USCIS photo
			 identification cardA photo identification card issued by the
			 Secretary of Homeland Security (acting through the Director of the United
			 States Citizenship and Immigration Services).
						(b)Effective
			 dateThe requirements of subsection (a) shall take effect six
			 months after the date of the enactment of this Act.
					202.Forms of acceptable
			 identification for financial institutions
					(a)In
			 generalSection 5318(l) of
			 title 31, United States Code (relating to identification and verification of
			 accountholders) is amended by striking paragraph (6) and inserting the
			 following new paragraph:
						
							(6)Forms of
				acceptable identificationA
				financial institution may not accept, for the purpose of verifying the identity
				of an individual seeking to open an account in accordance with this subsection,
				any form of identification of the individual other than the following:
								(A)Social security
				card with photo identification card or REAL ID Act identification
									(i)A
				Social Security card accompanied by a photo identification card issued by the
				Federal Government or a State government; or
									(ii)a
				driver’s license or identification card issued by a State in the case of a
				State that is in compliance with title II of the REAL ID Act of 2005 (title II
				of division B of Public Law 109–13; 49 U.S.C. 30301 note).
									(B)PassportA
				passport issued by the United States or a foreign government.
								(C)USCIS photo
				identification cardA photo identification card issued by the
				Secretary of Homeland Security (acting through the Director of the U.S.
				Citizenship and Immigration
				Services).
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect six
			 months after the date of the enactment of this Act.
					BProhibition on
			 driver’s licenses for unlawfully present aliens 
				211.Prohibition on
			 issuing driver’s licenses to illegal aliensSection 202 of the REAL ID Act of 2005 (49
			 U.S.C. 30301 note) is amended—
					(1)in subsection (d),
			 by striking paragraph (11) and redesignating paragraphs (12) and (13) as
			 paragraphs (11) and (12), respectively; and
					(2)by adding at the
			 end the following:
						
							(e)ProhibitionA
				State is prohibited from issuing any driver’s license or identification card to
				any individual unless the State satisfies the requirements of subsection
				(c)(2)(B).
							.
					CStopping Social
			 Security Number Abuse
				221.Effect of final
			 regulation on no-match lettersThe Congress approves the final rule
			 promulgated by the Department of Homeland Security entitled Safe-Harbor
			 Procedures for Employers Who Receive a No-Match Letter (August 15,
			 2007; 72 Fed. Reg. 45611), and such rule shall have the force and effect of
			 enacted law until changed by such law.
				DBirth/Death
			 Registry
				231.Establishment
			 of electronic birth and death registration systems
					(a)In consultation
			 with the Secretary of Health and Human Services and the Commissioner of Social
			 Security, the Secretary shall take the following actions:
						(1)Work with the
			 States to establish a common data set and common data exchange protocol for
			 electronic birth registration systems and death registration systems.
						(2)Coordinate
			 requirements for such systems to align with a national model.
						(3)Ensure that fraud
			 prevention is built into the design of electronic vital registration systems in
			 the collection of vital event data, the issuance of birth certificates, and the
			 exchange of data among government agencies.
						(4)Ensure that
			 electronic systems for issuing birth certificates, in the form of printed
			 abstracts of birth records or digitized images, employ a common format of the
			 certified copy, so that those requiring such documents can quickly confirm
			 their validity.
						(5)Establish uniform
			 field requirements for State birth registries.
						(6)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of Defense that will result in the sharing of data, with the States
			 and the Social Security Administration, regarding deaths of United States
			 military personnel and the birth and death of their dependents.
						(7)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of State to improve registration, notification, and the sharing of
			 data with the States and the Social Security Administration, regarding births
			 and deaths of United States citizens abroad.
						(8)Not later than 3
			 years after the date of establishment of databases provided for under this
			 section, require States to record and retain electronic records of pertinent
			 identification information collected from requestors who are not the
			 registrants.
						(9)Not later than 6
			 months after the date of the enactment of this Act, submit to Congress a report
			 on whether there is a need for Federal laws to address penalties for fraud and
			 misuse of vital records and whether violations are sufficiently
			 enforced.
						EReform of passport
			 fraud offenses
				241.Trafficking in
			 passportsSection 1541 of
			 title 18, United States Code, is amended to read as follows:
					
						1541.Trafficking in
				passports
							(a)Multiple
				PassportsAny person who, during any period of 3 years or less,
				knowingly—
								(1)and without lawful
				authority produces, issues, or transfers 10 or more passports;
								(2)forges,
				counterfeits, alters, or falsely makes 10 or more passports;
								(3)secures,
				possesses, uses, receives, buys, sells, or distributes 10 or more passports,
				knowing the passports to be forged, counterfeited, altered, falsely made,
				stolen, procured by fraud, or produced or issued without lawful authority;
				or
								(4)completes, mails,
				prepares, presents, signs, or submits 10 or more applications for a United
				States passport, knowing the applications to contain any false statement or
				representation,
								shall be
				fined under this title, imprisoned not more than 20 years, or both.(b)Passport
				MaterialsAny person who knowingly and without lawful authority
				produces, buys, sells, possesses, or uses any official material (or counterfeit
				of any official material) used to make a passport, including any distinctive
				paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall
				be fined under this title, imprisoned not more than 20 years, or
				both.
							.
				242.False statement
			 in an application for a passportSection 1542 of title 18, United States
			 Code, is amended to read as follows:
					
						1542.False
				statement in an application for a passport
							(a)In
				GeneralWhoever knowingly makes any false statement or
				representation in an application for a United States passport, or mails,
				prepares, presents, or signs an application for a United States passport
				knowing the application to contain any false statement or representation, shall
				be fined under this title, imprisoned not more than 15 years, or both.
							(b)Venue
								(1)In
				generalAn offense under subsection (a) may be prosecuted in any
				district—
									(A)in which the false
				statement or representation was made or the application for a United States
				passport was prepared or signed; or
									(B)in which or to
				which the application was mailed or presented.
									(2)Acts occurring
				outside the united statesAn offense under subsection (a)
				involving an application for a United States passport prepared and adjudicated
				outside the United States may be prosecuted in the district in which the
				resultant passport was or would have been produced.
								(c)Savings
				ClauseNothing in this section may be construed to limit the
				venue otherwise available under sections 3237 and 3238 of this
				title.
							.
				243.Forgery and
			 unlawful production of a passportSection 1543 of title 18, United States
			 Code, is amended to read as follows:
					
						1543.Forgery and
				unlawful production of a passport
							(a)ForgeryAny
				person who knowingly—
								(1)forges,
				counterfeits, alters, or falsely makes any passport; or
								(2)transfers any
				passport knowing it to be forged, counterfeited, altered, falsely made, stolen,
				or to have been produced or issued without lawful authority,
								shall be
				fined under this title, imprisoned not more than 15 years, or both.(b)Unlawful
				ProductionAny person who knowingly and without lawful
				authority—
								(1)produces, issues,
				authorizes, or verifies a passport in violation of the laws, regulations, or
				rules governing the issuance of the passport;
								(2)produces, issues,
				authorizes, or verifies a United States passport for or to any person knowing
				or in reckless disregard of the fact that such person is not entitled to
				receive a passport; or
								(3)transfers or
				furnishes a passport to any person for use by any person other than the person
				for whom the passport was issued or designed,
								shall be
				fined under this title, imprisoned not more than 15 years, or
				both..
				244.Misuse of a
			 passportSection 1544 of title
			 18, United States Code, is amended to read as follows:
					
						1544.Misuse of a
				passportAny person who
				knowingly—
							(1)uses any passport
				issued or designed for the use of another;
							(2)uses any passport
				in violation of the conditions or restrictions therein contained, or in
				violation of the laws, regulations, or rules governing the issuance and use of
				the passport;
							(3)secures,
				possesses, uses, receives, buys, sells, or distributes any passport knowing it
				to be forged, counterfeited, altered, falsely made, procured by fraud, or
				produced or issued without lawful authority; or
							(4)violates the terms
				and conditions of any safe conduct duly obtained and issued under the authority
				of the United States,
							shall be
				fined under this title, imprisoned not more than 15 years, or
				both..
				245.Schemes to
			 defraud aliensSection 1545 of
			 title 18, United States Code, is amended to read as follows:
					
						1545.Schemes to
				defraud aliens
							(a)In
				GeneralAny person who knowingly executes a scheme or artifice,
				in connection with any matter that is authorized by or arises under Federal
				immigration laws or any matter the offender claims or represents is authorized
				by or arises under Federal immigration laws, to—
								(1)defraud any
				person; or
								(2)obtain or receive
				money or anything else of value from any person by means of false or fraudulent
				pretenses, representations, promises,
								shall be
				fined under this title, imprisoned not more than 15 years, or both.(b)MisrepresentationAny
				person who knowingly and falsely represents that such person is an attorney or
				an accredited representative (as that term is defined in section 1292.1 of
				title 8, Code of Federal Regulations (or any successor regulation to such
				section)) in any matter arising under Federal immigration laws shall be fined
				under this title, imprisoned not more than 15 years, or
				both.
							.
				246.Immigration and
			 visa fraudSection 1546 of
			 title 18, United States Code, is amended to read as follows:
					
						1546.Immigration
				and visa fraud
							(a)In
				GeneralAny person who knowingly—
								(1)uses any
				immigration document issued or designed for the use of another;
								(2)forges,
				counterfeits, alters, or falsely makes any immigration document;
								(3)completes, mails,
				prepares, presents, signs, or submits any immigration document knowing it to
				contain any materially false statement or representation;
								(4)secures,
				possesses, uses, transfers, receives, buys, sells, or distributes any
				immigration document knowing it to be forged, counterfeited, altered, falsely
				made, stolen, procured by fraud, or produced or issued without lawful
				authority;
								(5)adopts or uses a
				false or fictitious name to evade or to attempt to evade the immigration laws;
				or
								(6)transfers or
				furnishes, without lawful authority, an immigration document to another person
				for use by a person other than the person for whom the passport was issued or
				designed,
								shall be
				fined under this title, imprisoned not more than 15 years, or both.(b)TraffickingAny
				person who, during any period of 3 years or less, knowingly—
								(1)and without lawful
				authority produces, issues, or transfers 10 or more immigration
				documents;
								(2)forges,
				counterfeits, alters, or falsely makes 10 or more immigration documents;
								(3)secures,
				possesses, uses, buys, sells, or distributes 10 or more immigration documents,
				knowing the immigration documents to be forged, counterfeited, altered, stolen,
				falsely made, procured by fraud, or produced or issued without lawful
				authority; or
								(4)completes, mails,
				prepares, presents, signs, or submits 10 or more immigration documents knowing
				the documents to contain any materially false statement or
				representation,
								shall be
				fined under this title, imprisoned not more than 20 years, or both.(c)Immigration
				Document MaterialsAny person who knowingly and without lawful
				authority produces, buys, sells, possesses, or uses any official material (or
				counterfeit of any official material) used to make immigration documents,
				including any distinctive paper, seal, hologram, image, text, symbol, stamp,
				engraving, or plate, shall be fined under this title, imprisoned not more than
				20 years, or both.
							(d)Employment
				DocumentsWhoever uses—
								(1)an identification
				document, knowing (or having reason to know) that the document was not issued
				lawfully for the use of the possessor;
								(2)an identification
				document knowing (or having reason to know) that the document is false;
				or
								(3)a false
				attestation,
								for the
				purpose of satisfying a requirement of section 274A(b) of the Immigration and
				Nationality Act (8 U.S.C. 1324a(b)), shall be fined under this title,
				imprisoned not more than 5 years, or
				both..
				247.Alternative
			 imprisonment maximum for certain offensesSection 1547 of title 18, United States
			 Code, is amended—
					(1)in the matter
			 preceding paragraph (1), by striking (other than an offense under
			 section 1545);
					(2)in paragraph (1),
			 by striking 15 and inserting 20; and
					(3)in paragraph (2),
			 by striking 20 and inserting 25.
					248.Attempts,
			 conspiracies, jurisdiction, and definitionsChapter 75 of title 18, United States Code,
			 is amended by adding after section 1547 the following new sections:
					
						1548.Attempts and
				conspiraciesAny person who
				attempts or conspires to violate any section of this chapter shall be punished
				in the same manner as a person who completed a violation of that
				section.
						1549.Additional
				jurisdiction
							(a)In
				GeneralAny person who commits an offense under this chapter
				within the special maritime and territorial jurisdiction of the United States
				shall be punished as provided under this chapter.
							(b)Extraterritorial
				JurisdictionAny person who commits an offense under this chapter
				outside the United States shall be punished as provided under this chapter
				if—
								(1)the offense
				involves a United States passport or immigration document (or any document
				purporting to be such a document) or any matter, right, or benefit arising
				under or authorized by Federal immigration laws;
								(2)the offense is in
				or affects foreign commerce;
								(3)the offense
				affects, jeopardizes, or poses a significant risk to the lawful administration
				of Federal immigration laws, or the national security of the United
				States;
								(4)the offense is
				committed to facilitate an act of international terrorism (as defined in
				section 2331) or a drug trafficking crime (as defined in section 929(a)(2))
				that affects or would affect the national security of the United States;
								(5)the offender is a
				national of the United States or an alien lawfully admitted for permanent
				residence (as those terms are defined in section 101(a) of the
				Immigration and Nationality Act (8
				U.S.C. 1101(a))); or
								(6)the offender is a
				stateless person whose habitual residence is in the United States.
								1550.Authorized law
				enforcement activitiesNothing
				in this chapter shall prohibit any lawfully authorized investigative,
				protective, or intelligence activity of a law enforcement agency of the United
				States, a State, or a political subdivision of a State, or an intelligence
				agency of the United States, or any activity authorized under title V of the
				Organized Crime Control Act of 1970 (Public Law 91–452; 84 Stat. 933).
						1551.DefinitionsAs used in this chapter:
							(1)The term
				application for a United States passport includes any document,
				photograph, or other piece of evidence submitted in support of an application
				for a United States passport.
							(2)The term
				false statement or representation includes a personation or an
				omission.
							(3)The term
				immigration document—
								(A)means any
				application, petition, affidavit, declaration, attestation, form, visa,
				identification card, alien registration document, employment authorization
				document, border crossing card, certificate, permit, order, license, stamp,
				authorization, grant of authority, or other official document, arising under or
				authorized by the immigration laws of the United States; and
								(B)includes any
				document, photograph, or other piece of evidence attached to or submitted in
				support of an immigration document described in subparagraph (A).
								(4)The term
				immigration laws includes—
								(A)the laws described
				in section 101(a)(17) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(17));
								(B)the laws relating
				to the issuance and use of passports; and
								(C)the regulations
				prescribed under the authority of any law described in subparagraph (A) or
				(B).
								(5)A person does not
				exercise lawful authority if the person abuses or improperly
				exercises lawful authority the person otherwise holds.
							(6)The term
				passport means—
								(A)a travel document
				attesting to the identity and nationality of the bearer that is issued under
				the authority of the Secretary of State, a foreign government, or an
				international organization; or
								(B)any instrument
				purporting to be a document described in subparagraph (A).
								(7)The term
				produce means to make, prepare, assemble, issue, print,
				authenticate, or alter.
							(8)The term to
				present means to offer or submit for official processing, examination,
				or adjudication. Any such presentation continues until the official processing,
				examination, or adjudication is complete.
							(9)The
				use of a passport or an immigration document referred to in
				section 1541(a), 1543(b), 1544, 1546(a), and 1546(b) of this chapter
				includes—
								(A)any officially
				authorized use;
								(B)use to
				travel;
								(C)use to demonstrate
				identity, residence, nationality, citizenship, or immigration status;
								(D)use to seek or
				maintain employment; or
								(E)use in any matter
				within the jurisdiction of the Federal Government or of a State
				government.
								.
				249.Clerical
			 amendmentThe table of
			 sections for chapter 75 of title 18, United States Code, is amended to read as
			 follows:
					
						
							Sec.
							1541. Trafficking in
				passports.
							1542. False statement in an application
				for a passport.
							1543. Forgery and unlawful production of a
				passport.
							1544. Misuse of a passport.
							1545. Schemes to defraud
				aliens.
							1546. Immigration and visa
				fraud.
							1547. Alternative imprisonment maximum for
				certain offenses.
							1548. Attempts and
				conspiracies.
							1549. Additional jurisdiction.
							1550. Authorized law enforcement
				activities.
							1551.
				Definitions.
						
						.
				IIIBirthright
			 Citizenship
			301.Citizenship at
			 birth for certain persons born in the United States
				(a)In
			 generalSection 301 of the Immigration and Nationality Act (8
			 U.S.C. 1401) is amended—
					(1)by inserting
			 (a) In
			 general.— before The following;
					(2)by redesignating
			 paragraphs (a) through (h) as paragraphs (1) through (8); and
					(3)by adding at the
			 end the following:
						
							(b)DefinitionAcknowledging the right of birthright
				citizenship established by section 1 of the 14th amendment to the Constitution,
				a person born in the United States shall be considered ‘subject to the
				jurisdiction’ of the United States for purposes of subsection (a)(1) if the
				person is born in the United States of parents, one of whom is—
								(1)a citizen or
				national of the United States;
								(2)an alien lawfully
				admitted for permanent residence in the United States whose residence is in the
				United States; or
								(3)an alien
				performing active service in the Armed Forces (as defined in section 101 of
				title 10, United States
				Code).
								.
					(b)ApplicabilityThe
			 amendment made by subsection (a)(3) shall not be construed to affect the
			 citizenship or nationality status of any person born before the date of the
			 enactment of this Act.
				IVHousing and
			 Homeownership
			401.Mortgages prohibited
			 for principal residences of individuals who lack valid personal
			 identification
				(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end
			 the following new section:
					
						140.Mortgages
				prohibited for principal residences of individuals who lack valid personal
				identificationNotwithstanding
				any provision of State law, no credit may be extended by any creditor to any
				consumer in any consumer credit transaction in which a security interest,
				including any such interest arising by operation of law, is or will be retained
				or acquired in any property located within the United States which is or, upon
				the completion of the transaction, will be used as the principal residence of
				such consumer unless the creditor has verified that the consumer is a citizen
				or national of the United States or is lawfully present in the United States,
				by requiring the consumer to provide to the creditor valid personal
				identification in one of the forms specified in the amendment made by section
				202(a) of the Loophole Elimination and Verification Enforcement
				Act.
						.
				(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 139 the
			 following new item:
					
						
							140. Mortgages prohibited for principal
				residences of individuals who lack valid personal
				identification.
						
						.
				402.Prohibition on
			 public housing and section 8 rental assistance for illegal aliensOccupancy in public housing assisted under
			 the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) may not be
			 provided to any individual or household, and rental assistance under section 8
			 of such Act (42 U.S.C. 1437f) may not be provided to or on behalf of any
			 individual or household, unless the public housing agency or owner of housing
			 assisted under section 8, as applicable, verifies that the individual, or in
			 the case of a household, all adult members of the household, are citizens or
			 nationals of the United States or are lawfully present in the United States, by
			 requiring such individual, or in the case of a household, all adult members of
			 the household, to provide to the public housing agency or owner of housing
			 assisted under such section 8, as applicable, valid personal identification in
			 one of the forms specified in section 201(a) of this Act.
			403.Prohibition on
			 renting of dwelling units to illegal aliensIt is the sense of the Congress that renting
			 a dwelling unit to an individual who is unlawfully present in the United
			 States, or to any household that includes such an individual, should be
			 considered an act of harboring an illegal alien or assisting an illegal alien
			 to reside in the United States and therefore illegal.
			404.Prohibition on
			 Federal and government-sponsored enterprise support for mortgages for illegal
			 aliens
				(a)Federal
			 agenciesNo Federal agency,
			 department, office, or other instrumentality may make, insure, or guarantee any
			 mortgage or loan for the purchase of, or secured by, a residential property
			 unless the mortgagee under such mortgage, or the lender under such loan, as the
			 case may be, has verified that the mortgagor under the mortgage or borrower
			 under the loan, as the case may be, is a citizen or national of the United
			 States or is lawfully present in the United States, by requiring such mortgagor
			 or borrower to provide to such lender under such mortgage or loan valid
			 personal identification in one of the forms specified in section 201(a) of this
			 Act.
				(b)Fannie Mae and
			 Freddie MacThe Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation
			 may not purchase, securitize, service, sell, lend on the security of, or
			 otherwise deal in any mortgage or loan unless the mortgagee under such mortgage
			 has verified that the mortgagor under the mortgage is a citizen or national of
			 the United States or is lawfully present in the United States, by requiring
			 such mortgagor to provide to such mortgagee under such mortgage valid personal
			 identification in one of the forms specified in section 201(a) of this
			 Act.
				VTaxes
			 and Social Security
			501.Prohibiting
			 totalization agreements that benefit unlawfully present aliensIt is the sense of the House of
			 Representatives that the totalization agreement establishing totalization
			 arrangements between the Social Security system established by title II of such
			 Act and the Social Security system of Mexico, signed by the Commissioner of
			 Social Security and the Director General, Mexican Social Security Institute, on
			 June 29, 2004, is inappropriate public policy and should not take
			 effect.
			502.No Social
			 Security credit for work performed while unlawfully present
				(a)Determinations
			 of insured statusSection 214(c)(1) of the Social Security Act
			 (42 U.S.C. 414(c)(1)) is amended by striking at the time of
			 assignment, and all that follows through any later time,
			 and inserting at the time any such quarters of coverage are
			 earned,.
				(b)Entitlement to
			 disability insurance benefitsSection 223(a)(1)(C)(i) of such Act
			 (42 U.S.C. 423(a)(1)(C)(i)) is amended by striking at the time of
			 assignment, and all that follows through any later time,
			 and inserting at the time any such quarters of coverage are
			 earned,.
				503.Limited
			 eligibility for creditsNotwithstanding any other provision of law,
			 an individual who makes a return with respect to Federal income tax and
			 includes on such return an individual taxpayer identification number in lieu of
			 a Social Security account number shall not be eligible for any refund of or
			 credit against Federal income tax, including the earned income tax credit under
			 section 32 of the Internal Revenue Code of 1986.
			504.Reducing
			 individual taxpayer identification number abuse
				(a)Modified ITIN
			 format and lawful presence requirement
					(1)In
			 generalSection 6109(c) of the Internal Revenue Code of 1986 (26
			 U.S.C. 6109(c)) is amended to read as follows:
						
							(c)Requirement of
				information
								(1)In
				generalFor purposes of this section, the Secretary is authorized
				to require such information of any person as may be necessary to assign an
				identifying number.
								(2)Separate from
				social security account numbersAny identifying number assigned
				by the Secretary shall be comprised of a sequence of numerals and dashes that
				is visually distinguishable from and will not be mistaken for a Social Security
				account number.
								(3)Verification of
				status for aliensPrior to issuing any identifying number to an
				individual who is physically present in the United States, the Secretary shall
				verify with the Department of Homeland Security that the applicant for such
				number is lawfully present in the United
				States.
								.
					(2)Effective
			 dateSection 6109(c)(2) of the Internal Revenue Code of 1986, as
			 added by paragraph (1), shall take effect no later than 30 days after the date
			 of enactment of this Act.
					(b)Information
			 sharing
					(1)In
			 generalSection 6103(i)(3) of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new subparagraph:
						
							(D)Possible
				violations of Federal immigration lawThe Secretary shall
				disclose in electronic format to the Secretary of Homeland Security the
				taxpayer identity (as defined in subsection (b)(6)) of each taxpayer who has
				been assigned an individual taxpayer identification number. The Secretary of
				Homeland Security may disclose such information to officers and employees of
				the Department to the extent necessary to enforce Federal immigration
				laws.
							.
					(2)Effective
			 dateThe Secretary of the Treasury shall disclose information
			 under the amendment made by paragraph (1) not later than 60 days after the date
			 of the enactment of this Act.
					VIEmployee
			 Verification
			AGeneral
			 provisions
				601.Mandatory
			 employment authorization verification
					(a)Making basic
			 pilot program permanentSection 401(b) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is
			 amended by adding before the period at the end of the last sentence the
			 following , except that the E-Verify Program described in section 403(a)
			 shall be a permanent program.
					(b)Mandatory use of
			 E-Verify system
						(1)In
			 generalSubject to paragraphs (2) and (3), every person or other
			 entity that hires one or more individuals for employment in the United States
			 shall verify through the E-Verify Program established by section 403(a) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C
			 of Public Law 104–208; 8 U.S.C. 1324a note), that each such individual is
			 authorized to work in the United States. The Secretary of Homeland Security
			 shall ensure that verification by means of a toll-free telephone line is an
			 available option in complying with the preceding sentence.
						(2)Select entities
			 required to use e-verify program immediatelyThe following
			 entities must satisfy the requirement in paragraph (1) by not later than one
			 year after the date of the enactment of this Act:
							(A)Federal
			 agenciesEach department and agency of the Federal
			 Government.
							(B)Federal
			 contractorsA contractor that—
								(i)has
			 entered into a contract with the Federal Government to which section 2(b)(1) of
			 the Service Contract Act of 1965 (41 U.S.C. 351(b)(1)) applies, and any
			 subcontractor under such contract; or
								(ii)has
			 entered into a contract exempted from the application of such Act by section 6
			 of such Act (41 U.S.C. 356), and any subcontractor under such contract.
								(C)Large
			 employersAn employer that
			 employs more than 250 individuals in the United States.
							(3)Phasing-in for
			 other employers
							(A)2 years for
			 employers of 100 or moreEntities that employ 100 or more
			 individuals in the United States must satisfy the requirement in paragraph (1)
			 by not later than two years after the date of the enactment of this Act.
							(B)3 years for
			 employers with 30 or more employeesAll entities that employ 30
			 or more individuals in the United States must satisfy the requirement in
			 paragraph (1) by not later than three years after the date of the enactment of
			 this Act.
							(C)4 years for all
			 employersAll entities that employ one or more individuals in the
			 United States must satisfy the requirement in paragraph (1) by not later than
			 four years after the date of the enactment of this Act.
							(4)Verifying
			 employment authorization of current employeesEvery person or
			 other entity that employs one or more persons in the United States shall verify
			 through the E-Verify program by not later than four years after the date of the
			 enactment of this Act that each employee is authorized to work in the United
			 States.
						(5)DefenseAn
			 employer who has complied with the requirements in paragraphs (1) and (4) shall
			 not be liable for hiring an unauthorized alien, if—
							(A)such hiring
			 occurred due to an error in the E-Verify Program that was unknown to the
			 employer at the time of such hiring; and
							(B)the employer
			 terminates the employment of the alien upon being informed of the error.
							(6)Sanctions for
			 noncomplianceThe failure of an employer to comply with the
			 requirements in paragraphs (1) or (4) shall—
							(A)be treated as a
			 violation of section 274A(a)(1)(B) with respect to each offense; and
							(B)create a
			 rebuttable presumption that the employer has violated section
			 274A(a)(1)(A).
							(7)Voluntary
			 participation of employers not immediately subject to
			 requirementNothing in this subsection shall be construed as
			 preventing a person or other entity that is not immediately subject to the
			 requirement of paragraph (1) pursuant to paragraph (2) or (3) from voluntarily
			 using the E-Verify Program to verify the employment authorization of new hires
			 or current employees.
						(8)State
			 interferenceNo State may
			 prohibit a person or other entity from using the E-Verify Program to verify the
			 employment authorization of new hires or current employees.
						602.Mandatory
			 notification of SSN mismatches and multiple uses and determinations of
			 ineligibility for employment
					(a)Notification of
			 multiple uses of individual social security account numbers
						(1)Periodic review
			 of records regarding individuals for material employment-based
			 informationThe Commissioner of Social Security shall review, on
			 at least an annual basis, the records of the Commissioner to determine whether
			 there is included in such records any material employment-based information in
			 connection with any individual with respect to whom such records are
			 maintained.
						(2)Notification of
			 individuals regarding material employment-based information
							(A)In
			 generalIn any case in which the Commissioner determines, on the
			 basis of any review pursuant to paragraph (1), that there is any material
			 employment-based information included in such records relating to any
			 individual, the Commissioner shall notify such individual of the existence of
			 such information and that such information may be evidence of the occurrence of
			 identity theft.
							(B)RequirementsThe
			 notification shall be sent by letter to the individual’s address maintained in
			 the Commissioner’s records and shall include—
								(i)the
			 name and location of each person listed in such records as such individual’s
			 employer involved,
								(ii)a
			 statement that, if the listing regarding each such employer so identified in
			 the notification is in fact an accurate representation of persons who have been
			 employers of such individual, there is no problem and no response to the
			 notification is required, and
								(iii)a
			 statement that, if the listing is in any respect not in fact an accurate
			 representation of persons who have been employers of such individual, such
			 individual is requested to notify the Department of Homeland Security or the
			 Social Security Administration of the inaccuracy by telephone or by Internet
			 communication at a telephone number or Web site which shall be specified in the
			 notification.
								(b)Material
			 employment-Based informationFor purposes of this section, the
			 term material employment-based information means, in relation to
			 any individual, evidence determined, on the basis of any review conducted
			 pursuant to subsection (a)(1), that—
						(1)such individual
			 has had concurrent earnings from more than one employer over an extended
			 period,
						(2)such individual
			 has received benefits under title II of the Social Security Act while engaged
			 in employment, or
						(3)such individual
			 has been engaged in employment while under the age of 16.
						(c)Identification
			 and treatment of unauthorized aliens
						(1)Identification
			 of suspect employers and employees and issuance of tentative determination of
			 unauthorized alien statusIn
			 any case in which the Social Security Administration receives a notification
			 from an individual pursuant to subsection (a)(2)(B)(iii), the Commissioner of
			 Social Security shall identify each employer involved and the employee of such
			 employer actually employed in lieu of such individual, share with the Secretary
			 of Homeland Security the identity of each such employer and such employee, and
			 issue a tentative determination that such employee is an unauthorized alien (as
			 defined in section 274A(h) of the Immigration and Nationality Act (8 U.S.C.
			 1324a(h))) with respect to the employment. Upon the issuance of such tentative
			 determination, the Commissioner shall notify each such employer and such
			 employee that a potential identity fraud has occurred in connection with the
			 employment of such employee by such employer, and that such employee has been
			 tentatively determined to be such an unauthorized alien.
						(2)Issuance of
			 conclusive determinationIf,
			 during the period of 30 business days following the date on which such employee
			 receives such notification, such employee fails to offer to the Commissioner
			 evidence of the employee’s correct identity and that such employee is not an
			 unauthorized alien (as defined in section 274A(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(h))) with respect to the employment, the
			 Commissioner shall issue to such employer and such employee a conclusive
			 determination that such employee is such an unauthorized alien.
						(3)Mandatory
			 termination of employmentThe failure of such employer to
			 immediately terminate such employment of such employee upon receipt of such
			 conclusive determination shall be treated as a violation of section 274a(a)(2)
			 of the Immigration and Nationality Act (8 U.S.C. 1324a(a)(2)).
						(d)Notification of
			 mismatched name and social security numberThe Commissioner of
			 Social Security shall notify on an annual basis each United States employer
			 with one or more employees whose Social Security account number does not match
			 the employees name or date of birth in the records of the Commissioner. Such
			 notification shall instruct employers to notify listed employees that they have
			 30 business days to correct the mismatch with the Social Security
			 Administration or the employer will be required to terminate their employment.
			 The notification also shall inform employers that they may not terminate listed
			 employees prior to the close of the 30-day period.
					(e)Information
			 sharing with the department of homeland security
						(1)Not later than 180
			 days following the date of enactment of this Act, the Commissioner of Social
			 Security shall promulgate regulations in accordance with section 1106 of the
			 Social Security Act (42 U.S.C. 1306) to require that information regarding all
			 unresolved mismatch notifications and regarding all multiple use notifications
			 that lead to the identification of an unauthorized user of a Social Security
			 account number be shared with the Secretary of Homeland Security on a timely
			 basis.
						(2)Information to be
			 shared with the Secretary shall include, at a minimum, the name and mailing
			 address of all employees who are the subject of an unresolved mismatch
			 notification or who are unauthorized users of another individual’s Social
			 Security account number.
						603.Penalty for
			 failure to file correct information returnsSection 6721 of the Internal Revenue Code of
			 1986 (26 U.S.C. 6721) is amended by adding at the end the following:
					
						(f)The Secretary
				shall assess the maximum allowable penalties on 100 percent of the employers
				designated in any tax year by the Social Security Administration as the most
				egregious noncompliant employers.
						(g)Notwithstanding
				any other provision in this section, in the case of a failure described in
				subsection (a)(2) with respect to any person employing an alien not authorized
				to be so employed, the penalty under this section shall be determined in
				accordance with the following table:
							
								
									
										In the case of—Not less than—Not more than—
										
									
									
										The
						first offense$2,500$5,000
										
										The
						second offense$7,500$10,000
										
										The
						third offense$25,000$40,000.
										
									
								
						.
				604.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be required to carry out this
			 subtitle.
				BSelf-Employed
			 Subcontractors Loophole
				611.Requiring
			 self-employed subcontractors to participate E-Verify ProgramBeginning with fiscal year 2012, none of the
			 funds authorized to be appropriated for the Department of Homeland Security or
			 the Department of Justice may be made available to those departments unless
			 each State and local government in the United States requires, as condition on
			 acquisition of a business license, that the applicant demonstrate that the
			 applicant has verified through the E-Verify Program, established by section
			 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note), that the
			 applicant, and each individual employed by the applicant, is authorized to work
			 in the United States.
				CProhibition on
			 unlawful employment of aliens in Capitol
				621.Requiring
			 legislative branch contractors to participate in E-Verify ProgramAn office of the legislative branch may not
			 enter into a contract for the provision of goods or services within the Capitol
			 Complex with any contractor who employs individuals unless the
			 contractor—
					(1)elects to
			 participate in the E-Verify Program described in section 403(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note), and is in compliance with the terms and conditions of such election,
			 with respect to all of its employees as well as those providing goods or
			 services under the contract; and
					(2)certifies that
			 each of its subcontractors providing goods or services under the contract has
			 elected to participate in such program, and is in compliance with the terms and
			 conditions of such election, with respect to all of its employees as well as
			 those providing goods or services under the subcontract.
					622.Capitol complex
			 definedFor purposes of this
			 subtitle, the Capitol Complex consists of the following
			 facilities together with their grounds:
					(1)The United States
			 Capitol (including the Capitol Visitor Center) and the Capitol Grounds.
					(2)The Cannon,
			 Longworth, Rayburn, and Ford House Office Buildings.
					(3)The Russell,
			 Dirksen, and Hart Senate Office Buildings.
					(4)The House of
			 Representatives Child Care Center and the Senate Employee Child Care
			 Center.
					(5)Any facility
			 serving as a dormitory residence for Congressional pages.
					(6)The United States
			 Botanic Garden.
					(7)The Jefferson,
			 Madison, and Adams Buildings of the Library of Congress.
					(8)The Capitol Power
			 Plant.
					(9)The United States
			 Capitol Police Headquarters Building.
					623.Effective date;
			 transition for current contracts
					(a)In
			 generalThis subtitle shall
			 apply with respect to contracts entered into after the expiration of the 30-day
			 period which begins on the date of the enactment of this Act.
					(b)Transition for
			 current contractsUpon the enactment of this Act, each office of
			 the legislative branch with a contract in effect on the date of the enactment
			 of this Act which is described in section 621 shall obtain assurances from the
			 contractor involved that the contractor will meet the requirements of such
			 section prior to the expiration of the period described in subsection
			 (a).
					DCoordination
			 Between SSA and IRS
				631.Availabilty of
			 informationThe Commissioner
			 of Social Security shall make available to the Commissioner of Internal Revenue
			 any information related to the investigation and enforcement of section
			 162(c)(4) of the Internal Revenue Code of 1986, including any no-match letter
			 and any information in the earnings suspense file.
				VIIProhibiting
			 unlawfully present aliens from obtaining financial services
			701.Foreign-issued
			 forms of identification prohibited as proof of identity to open accounts at
			 financial institutionsSection
			 5318(l) of title 31, United States Code (relating to identification and
			 verification of accountholders) is inserting after paragraph (6) (as added by
			 section 202) the following new paragraph:
				
					(7)Prohibition on
				use of identification issued by a foreign governmentA financial institution may not accept any
				form of identification that was issued by a foreign government, other than a
				passport that meets the requirement of paragraph (6), for use in verifying the
				identity of a person in connection with the opening of an account by such
				person at the financial institution, including a matricula consular issued in
				the United States by a duly authorized consular officer of the Government of
				Mexico.
					.
			702.Know
			 your customer regulations applied to certain transmitting
			 businessesSection 5318(m) of
			 title 31, United States Code, is amended by striking promulgated
			 pursuant to the authority contained in and inserting prescribed
			 under paragraph (1) of subsection (l) (notwithstanding paragraph (5) of such
			 subsection) or.
			703.Requirements
			 relating to the United States Postal Service
				(a)In
			 generalThe United States
			 Postal Service shall take such measures as may be necessary to ensure that in
			 the administration of any international wire transfer service, no transfer may
			 be made unless the sender presents an acceptable form of identification, as
			 determined in accordance with section 201.
				(b)DefinitionFor
			 purposes of this section, the term international wire transfer
			 service means any program or service, administered by the United States
			 Postal Service, which provides for the international electronic transfer of
			 money.
				(c)Effective
			 dateThe requirements of this section shall take effect six
			 months after the date of the enactment of this Act.
				704.Applicability of
			 identification rules to certain transactions involving the Federal Reserve
			 Board, including the Directo a México program
				(a)In
			 generalThe Board of
			 Governors of the Federal Reserve System shall take such measures as may be
			 necessary to ensure that in the administration of any international wire
			 transfer service or settlement services, including any automated clearing house
			 transaction such as the Directo a México™ program, no transfer may be made
			 unless the financial institution involved has certified that the sender has
			 presented an acceptable form of identification, as determined in accordance
			 with section 202(a).
				(b)DefinitionFor purposes of this section, the term
			 international wire transfer service or settlement means any
			 program or service, administered by the Board of Governors of the Federal
			 Reserve System directly or through any Federal reserve bank, including the
			 Fedwire Funds Service, which provides for the international electronic transfer
			 of funds.
				(c)Effective
			 dateThe requirements of this section shall take effect six
			 months after the date of the enactment of this Act.
				VIIIBorder and Law
			 Enforcement
			801.Construction of
			 border fencing and security improvements
				(a)In
			 generalSection 102(b)(1) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1103 note) is amended to read as follows:
					
						(1)Security
				features
							(A)Reinforced
				fencingIn carrying out
				subsection (a), the Secretary of Homeland Security shall provide for at least 2
				layers of reinforced fencing, the installation of additional physical barriers,
				roads, lighting, cameras, and sensors—
								(i)extending from 10
				miles west of the Tecate, California, port of entry to 10 miles east of the
				Tecate, California, port of entry;
								(ii)extending from 10
				miles west of the Calexico, California, port of entry to 5 miles east of the
				Douglas, Arizona, port of entry;
								(iii)extending from 5
				miles west of the Columbus, New Mexico, port of entry to 10 miles east of El
				Paso, Texas;
								(iv)extending from 5
				miles northwest of the Del Rio, Texas, port of entry to 5 miles southeast of
				the Eagle Pass, Texas, port of entry; and
								(v)extending 15 miles
				northwest of the Laredo, Texas, port of entry to the Brownsville, Texas, port
				of entry.
								(B)Completion
				datesWith respect to the border area described in subparagraph
				(A), the Secretary shall ensure that the duties required under such
				subparagraph are completed by not later than July 31, 2011.
							(C)ExceptionIf
				the topography of a specific area has an elevation grade that exceeds 10
				percent, the Secretary may use other means to secure such area, including the
				use of surveillance and barrier
				tools.
							.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Homeland Security such sums as may be necessary to carry out the
			 amendment made by subsection (a).
				(c)RepealsSubsection
			 (b) of section 564 of division E of the Consolidated Appropriations Act, 2008
			 (Public Law 110–161) is repealed. The amendment made by subsection (a)(2)(A) of
			 such section is repealed.
				802.Increase in
			 full-time Border Patrol agentsSection 5202 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3734) is
			 amended to read as follows:
				
					5202.Increase in
				full-time border patrol agents
						(a)Annual
				increasesThe Secretary of Homeland Security shall, subject to
				the availability of appropriations for such purpose, increase the number of
				positions for full-time active-duty Border Patrol agents within the Department
				of Homeland Security (above the number of positions for which funds were
				appropriated for the preceding fiscal year), by—
							(1)2,500 in fiscal
				year 2011;
							(2)2,000 in fiscal
				year 2012;
							(3)1,500 in fiscal
				year 2013;
							(4)1,000 in fiscal
				year 2014; and
							(5)1,000 in fiscal
				year 2015.
							(b)AllocationsOf
				the Border Patrol agents hired under subsection (a), 80 percent shall be
				deployed along the southern border of the United States and 20 percent shall be
				deployed along the northern border of the United States.
						(c)Authorization of
				appropriationsThe necessary funds are authorized to be
				appropriated for each of fiscal years 2011 through 2015 to carry out this
				section.
						.
			803.Increase in
			 number of ICE agentsSection
			 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public
			 Law 108–458; 118 Stat. 3734) is amended to read as follows:
				
					5203.Increase in
				full-time Immigration and Customs Enforcement investigators
						(a)In
				generalBy not later than
				September 30, 2015, the Secretary of Homeland Security shall, subject to the
				availability of appropriations for such purpose, increase by 3,000 the number
				of positions for full-time active-duty investigators within the Department of
				Homeland Security investigating violations of immigration laws (as defined in
				section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(17))) above the number of such positions for which funds were made
				available during the preceding fiscal year.
						(b)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section such sums as may be necessary for each fo
				fiscal years 2011 through
				2015.
						.
			804.Prohibition on
			 impeding certain activities of the Secretary of Homeland Security related to
			 border securityOn public
			 lands of the United States, neither the Secretary of the Interior nor the
			 Secretary of Agriculture may impede, prohibit, or restrict activities of the
			 Secretary of Homeland Security to achieve operational control (as defined in
			 section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law
			 109–367)).
			IXState and Local
			 Government Authority
			AGeneral
			 provisions
				901.State defined;
			 severability
					(a)State
			 definedFor purposes of this title the term State
			 has the meaning given such term in section 101(a)(36) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(36)).
					(b)SeverabilityIf any provision of this title, or the
			 application of such provision to any person or circumstance, is held invalid,
			 the remainder of this title and the application of such provision to other
			 persons not similarly situated or to other circumstances, shall not be affected
			 by such invalidation.
					902.Federal
			 affirmation of assistance in the immigration law enforcement by States and
			 political subdivisions of StatesNotwithstanding any other provision of law
			 and reaffirming the existing inherent authority of States, law enforcement
			 personnel of a State, or of a political subdivision of a State, have the
			 inherent authority of a sovereign entity to investigate, identify, apprehend,
			 arrest, detain, or transfer to Federal custody aliens in the United States
			 (including the transportation of such aliens across State lines to detention
			 centers), for the purposes of assisting in the enforcement of the immigration
			 laws of the United States in the course of carrying out routine duties. This
			 State authority has never been displaced or preempted by Congress.
				903.State
			 authorization for assistance in the enforcement of immigration laws
			 encouraged
					(a)In
			 generalEffective two years after the date of the enactment of
			 this Act, a State, or a political subdivision of a State, that has in effect a
			 statute, policy, or practice that prohibits law enforcement officers of the
			 State, or of a political subdivision of the State, from assisting or
			 cooperating with Federal immigration law enforcement in the course of carrying
			 out the officers’ routine law enforcement duties shall not receive any of the
			 funds that would otherwise be allocated to the State under section 241(i) of
			 the Immigration and Nationality Act (8 U.S.C. 1231(i)).
					(b)ConstructionNothing
			 in this section shall require law enforcement officials from States, or from
			 political subdivisions of States, to report or arrest victims or witnesses of a
			 criminal offense.
					(c)Reallocation of
			 fundsAny funds that are not allocated to a State, or to a
			 political subdivision of a State, due to the failure of the State, or of the
			 political subdivision of the State, to comply with subsection (a) shall be
			 reallocated to States, or to political subdivisions of States, that comply with
			 such subsection.
					904.Listing of
			 immigration violators in the National Crime Information Center
			 database
					(a)Provision of
			 information to the NCICNot later than 180 days after the date of
			 the enactment of this Act and periodically thereafter as updates may require,
			 the Under Secretary for Border and Transportation Security of the Department of
			 Homeland Security shall provide the National Crime Information Center of the
			 Department of Justice with such information as the Under Secretary may possess
			 regarding any aliens against whom a final order of removal has been issued, any
			 aliens who have signed a voluntary departure agreement, any aliens who have
			 overstayed their authorized period of stay, and any aliens whose visas have
			 been revoked. The National Crime Information Center shall enter such
			 information into the Immigration Violators File of the National Crime
			 Information Center database, regardless of whether—
						(1)the alien
			 concerned received notice of a final order of removal;
						(2)the alien
			 concerned has already been removed; or
						(3)sufficient
			 identifying information is available with respect to the alien
			 concerned.
						(b)Inclusion of
			 information in the NCIC databaseSection 534(a) of title 28,
			 United States Code, is amended—
						(1)in paragraph (3),
			 by striking and at the end;
						(2)by redesignating
			 paragraph (4) as paragraph (5); and
						(3)by inserting after
			 paragraph (3) the following new paragraph:
							
								(4)acquire, collect,
				classify, and preserve records of violations by aliens of the immigration laws
				of the United States, regardless of whether any such alien has received notice
				of the violation or whether sufficient identifying information is available
				with respect to any such alien and even if any such alien has already been
				removed from the United States;
				and
								.
						905.State and local
			 law enforcement provision of information about apprehended aliens
					(a)Provision of
			 informationIn compliance with section 642(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) and
			 section 434 of the Personal Responsibility and Work Opportunity Reconciliation
			 Act of 1996 (8 U.S.C. 1644), each State, and each political subdivision of a
			 State, shall provide the Secretary of Homeland Security in a timely manner with
			 the information specified in subsection (b) with respect to each alien
			 apprehended in the jurisdiction of the State, or in the political subdivision
			 of the State, who is believed to be in violation of the immigration laws of the
			 United States.
					(b)Information
			 requiredThe information referred to in subsection (a) is as
			 follows:
						(1)The alien’s
			 name.
						(2)The alien’s
			 address or place of residence.
						(3)A
			 physical description of the alien.
						(4)The date, time,
			 and location of the encounter with the alien and reason for stopping,
			 detaining, apprehending, or arresting the alien.
						(5)If applicable, the
			 alien’s driver’s license number and the State of issuance of such
			 license.
						(6)If applicable, the
			 type of any other identification document issued to the alien, any designation
			 number contained on the identification document, and the issuing entity for the
			 identification document.
						(7)If applicable, the
			 license plate number, make, and model of any automobile registered to, or
			 driven by, the alien.
						(8)A
			 photo of the alien, if available or readily obtainable.
						(9)The alien’s
			 fingerprints, if available or readily obtainable.
						(c)Annual report on
			 reportingThe Secretary shall maintain and annually submit to
			 Congress a detailed report listing the States, or the political subdivisions of
			 States, that have provided information under subsection (a) in the preceding
			 year.
					(d)ReimbursementThe
			 Secretary of Homeland Security shall reimburse States, and political
			 subdivisions of a State, for all reasonable costs, as determined by the
			 Secretary, incurred by the State, or the political subdivision of a State, as a
			 result of providing information under subsection (a).
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
					(f)ConstructionNothing
			 in this section shall require law enforcement officials of a State, or of a
			 political subdivision of a State, to provide the Secretary of Homeland Security
			 with information related to a victim of a crime or witness to a criminal
			 offense.
					906.Financial
			 assistance to State and local police agencies that assist in the enforcement of
			 immigration laws
					(a)Grants for
			 special equipment for housing and processing certain aliensFrom
			 amounts made available to make grants under this section, the Secretary of
			 Homeland Security shall make grants to States, and to political subdivisions of
			 States, for procurement of equipment, technology, facilities, and other
			 products that facilitate and are directly related to investigating,
			 apprehending, arresting, detaining, or transporting aliens who have violated
			 the immigration law of the United States, including additional administrative
			 costs incurred under this title.
					(b)EligibilityTo
			 be eligible to receive a grant under this section, a State, or a political
			 subdivision of a State, must have the authority to, and shall have a written
			 policy and a practice to, assist in the enforcement of the immigration laws of
			 the United States in the course of carrying out the routine law enforcement
			 duties of such State or political subdivision of a State. Entities covered
			 under this section may not have any policy or practice that prevents local law
			 enforcement from inquiring about a suspect's immigration status.
					(c)FundingThere is authorized to be appropriated to
			 the Secretary for grants under this section such sums as may be necessary for
			 fiscal year 2011 and each subsequent fiscal year.
					(d)GAO
			 auditNot later than three years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall conduct an
			 audit of funds distributed to States, and to political subdivisions of a State,
			 under subsection (a).
					907.Increased
			 Federal detention space
					(a)Construction or
			 acquisition of detention facilities
						(1)In
			 generalThe Secretary of Homeland Security shall construct or
			 acquire, in addition to existing facilities for the detention of aliens, 20
			 detention facilities in the United States, with at least 500 beds per facility,
			 for aliens detained pending removal from the United States or a decision
			 regarding such removal.
						(2)DeterminationsThe location of any detention facility
			 built or acquired in accordance with this subsection shall be determined by the
			 Deputy Assistant Director of the Detention Management Division of the
			 Immigration and Customs Enforcement Office of Detention and Removal within
			 United States Immigration and Customs Enforcement.
						(3)Use of
			 installations under base closure lawsIn acquiring detention
			 facilities under this subsection, the Secretary of Homeland Security shall
			 consider the transfer of appropriate portions of military installations
			 approved for closure or realignment under the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) for use in accordance with paragraph (1).
						(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
					(c)Technical and
			 conforming amendmentSection 241(g)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(g)(1)) is amended by striking may
			 expend and inserting shall expend.
					908.Federal custody
			 of aliens unlawfully present in the United States apprehended by State or local
			 law enforcement
					(a)State
			 apprehension
						(1)In
			 generalTitle II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.) is amended by inserting after section 240C the following:
							
								240D.Custody of aliens unlawfully present in the United
		  States(a)Transfer of custody by
				State and local officialsIf
				a State, or a political subdivision of the State, exercising authority with
				respect to the apprehension or arrest of an alien who is unlawfully present in
				the United States submits to the Secretary of Homeland Security a request that
				the alien be taken into Federal custody, the Secretary—
										(1)shall—
											(A)not later than 48
				hours after the conclusion of the State, or the political subdivision of a
				State, charging process or dismissal process, or if no State or political
				subdivision charging or dismissal process is required, not later than 48 hours
				after the alien is apprehended, take the alien into the custody of the Federal
				Government and incarcerate the alien; or
											(B)request that the
				relevant State or local law enforcement agency temporarily incarcerate or
				transport the alien for transfer to Federal custody; and
											(2)shall designate at
				least one Federal, State, or local prison or jail or a private contracted
				prison or detention facility within each State as the central facility for that
				State to transfer custody of aliens to the Department of Homeland
				Security.
										(b)Policy on
				detention in State and local detention facilitiesIn carrying out
				section 241(g)(1), the Attorney General or Secretary of Homeland Security shall
				ensure that an alien arrested under this Act shall be detained, pending the
				alien’s being taken for the examination under this section, in a State or local
				prison, jail, detention center, or other comparable facility. Notwithstanding
				any other provision of law or regulation, such facility is adequate for
				detention, if—
										(1)such a facility is
				the most suitably located Federal, State, or local facility available for such
				purpose under the circumstances;
										(2)an appropriate
				arrangement for such use of the facility can be made; and
										(3)such facility
				satisfies the standards for the housing, care, and security of persons held in
				custody of a United States marshal.
										(c)ReimbursementThe
				Secretary of Homeland Security shall reimburse States, and political
				subdivisions of a State, for all reasonable expenses, as determined by the
				Secretary, incurred by the State, or political subdivision, as a result of the
				incarceration and transportation of an alien who is unlawfully present in the
				United States as described in subparagraphs (A) and (B) of subsection (a)(1).
				Compensation provided for costs incurred under such subparagraphs shall be the
				average cost of incarceration of a prisoner in the relevant State, as
				determined by the chief executive officer of a State, or of a political
				subdivision of a State, plus the cost of transporting the alien from the point
				of apprehension to the place of detention, and to the custody transfer point if
				the place of detention and place of custody are different.
									(d)Secure
				facilitiesThe Secretary of Homeland Security shall ensure that
				aliens incarcerated in Federal facilities pursuant to this Act are held in
				facilities that provide an appropriate level of security.
									(e)Transfer
										(1)In
				generalIn carrying out this section, the Secretary of Homeland
				Security shall establish a regular circuit and schedule for the prompt transfer
				of apprehended aliens from the custody of States, and political subdivisions of
				a State, to Federal custody.
										(2)ContractsThe
				Secretary may enter into contracts, including appropriate private contracts, to
				implement this subsection.
										(f)DefinitionFor
				purposes of this section, the term alien who is unlawfully present in the
				United States means an alien who—
										(1)entered the United
				States without inspection or at any time, manner or place other than that
				designated by the Secretary of Homeland Security;
										(2)was admitted as a
				nonimmigrant and who, at the time the alien was taken into custody by the
				State, or a political subdivision of the State, had failed to—
											(A)maintain the
				nonimmigrant status in which the alien was admitted or to which it was changed
				under section 248; or
											(B)comply with the
				conditions of any such status;
											(3)was admitted as an
				immigrant and has subsequently failed to comply with the requirements of that
				status; or
										(4)failed to depart
				the United States under a voluntary departure agreement or under a final order
				of
				removal.
										.
						(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 240C the following new
			 item:
							
								
									Sec. 240D. Custody of aliens unlawfully
				present in the United
				States.
								
								.
						(b)GAO
			 auditNot later than three years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall conduct an
			 audit of compensation to States, and to political subdivisions of a State, for
			 the incarceration of aliens unlawfully present in the United States under
			 section 240D(a) of the Immigration and Nationality Act (as added by subsection
			 (a)(1)).
					909.Training of
			 State and local law enforcement personnel relating to the enforcement of
			 immigration laws
					(a)Establishment of
			 training manual and pocket guideNot later than 180 days after
			 the date of the enactment of this Act, the Secretary of Homeland Security shall
			 establish—
						(1)a
			 training manual for law enforcement personnel of a State, or of a political
			 subdivision of a State, to train such personnel in the investigation,
			 identification, apprehension, arrest, detention, and transfer to Federal
			 custody of aliens unlawfully present in the United States (including the
			 transportation of such aliens across State lines to detention centers and the
			 identification of fraudulent documents); and
						(2)an immigration
			 enforcement pocket guide for law enforcement personnel of a State, or of a
			 political subdivision of a State, to provide a quick reference for such
			 personnel in the course of duty.
						(b)AvailabilityThe
			 training manual and pocket guide established in accordance with subsection (a)
			 shall be made available to all State and local law enforcement
			 personnel.
					(c)ApplicabilityNothing
			 in this section shall be construed to require State or local law enforcement
			 personnel to carry the training manual or pocket guide with them while on
			 duty.
					(d)CostsThe
			 Secretary of Homeland Security shall be responsible for any costs incurred in
			 establishing the training manual and pocket guide.
					(e)Training
			 flexibility
						(1)In
			 generalThe Secretary of
			 Homeland Security shall make training of State and local law enforcement
			 officers available through as many means as possible, including through
			 residential training at the Center for Domestic Preparedness, onsite training
			 held at State or local police agencies or facilities, online training courses
			 by computer, teleconferencing, and videotape, or the digital video display
			 (DVD) of a training course or courses. E-learning through a secure, encrypted
			 distributed learning system that has all its servers based in the United
			 States, is scalable, survivable, and can have a portal in place not later than
			 30 days after the date of the enactment of this Act, shall be made available by
			 the Federal Law Enforcement Training Center Distributed Learning Program for
			 State and local law enforcement personnel.
						(2)Federal
			 personnel trainingThe training of State and local law
			 enforcement personnel under this section shall not displace the training of
			 Federal personnel.
						(3)ClarificationNothing
			 in this title or any other provision of law shall be construed as making any
			 immigration-related training a requirement for, or prerequisite to, any State
			 or local law enforcement officer to assist in the enforcement of Federal
			 immigration laws in the normal course of carrying out the normal law
			 enforcement duties of such officers.
						In carrying
			 out this section, priority funding shall be given for existing Web-based
			 immigration enforcement training systems.910.Immunity
					(a)Personal
			 immunityNotwithstanding any other provision of law, a law
			 enforcement officer of a State or local law enforcement agency who is acting
			 within the scope of the officer’s official duties shall be immune, to the same
			 extent as a Federal law enforcement officer, from personal liability arising
			 out of the performance of any duty described in this title.
					(b)Agency
			 immunityNotwithstanding any other provision of law, a State or
			 local law enforcement agency shall be immune from any claim for money damages
			 based on Federal, State, or local civil rights law for an incident arising out
			 of the enforcement of any immigration law, except to the extent a law
			 enforcement officer of such agency committed a violation of Federal, State, or
			 local criminal law in the course of enforcing such immigration law.
					911.Institutional
			 removal program (IRP)
					(a)Continuation and
			 expansion
						(1)In
			 generalThe Secretary of Homeland Security shall continue to
			 operate and implement the program known as the Institutional Removal Program
			 (IRP) which—
							(A)identifies
			 removable criminal aliens in Federal and State correctional facilities;
							(B)ensures such
			 aliens are not released into the community; and
							(C)removes such
			 aliens from the United States after the completion of their sentences.
							(2)ExpansionThe
			 Institutional Removal Program shall be extended to all States. Any State that
			 receives Federal funds for the incarceration of criminal aliens shall—
							(A)cooperate with
			 officials of the Institutional Removal Program;
							(B)expeditiously and
			 systematically identify criminal aliens in its prison and jail populations;
			 and
							(C)promptly convey
			 such information to officials of such Program as a condition of receiving such
			 funds.
							(b)Authorization
			 for detention after completion of State or local prison
			 sentenceLaw enforcement officers of a State, or of a political
			 subdivision of a State, are authorized to—
						(1)hold a criminal
			 alien for a period of up to 14 days after the alien has completed the alien’s
			 State prison sentence in order to effectuate the transfer of the alien to
			 Federal custody when the alien is removable or not lawfully present in the
			 United States; or
						(2)issue a detainer
			 that would allow aliens who have served a State prison sentence to be detained
			 by the State prison until personnel from United States Immigration and Customs
			 Enforcement can take the alien into custody.
						(c)Technology
			 usageTechnology such as video conferencing shall be used to the
			 maximum extent practicable in order to make the Institutional Removal Program
			 available in remote locations. Mobile access to Federal databases of aliens,
			 such as IDENT, and live scan technology shall be used to the maximum extent
			 practicable in order to make these resources available to State and local law
			 enforcement agencies in remote locations.
					BEliminating
			 Sanctuary Cities
				921.Eliminating
			 sanctuary citiesNone of the
			 funds made available for the Department of Homeland Security or the Department
			 of Justice may be provided to any State or unit of local government that has in
			 effect any law, policy, or procedure in contravention of subsection (a) or (b)
			 of section 642 of the Illegal Immigration Reform and Immigrant Responsibility
			 Act of 1996 (8 U.S.C. 1373).
				CCriminal
			 aliens
				931.State criminal
			 alien assistance program (SCAAP)Section 241(i)(5) of the Immigration and
			 Nationality Act (8 U.S.C.1231(i)) is amended to read as follows:
					
						(5)There are
				authorized to be appropriated to carry out this subsection such sums as may be
				necessary for fiscal year 2011 and each subsequent fiscal
				year.
						.
				932.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary for fiscal year 2011 and each
			 subsequent fiscal year such sums as may be necessary to carry out this
			 title.
				933.Assistance for
			 States incarcerating undocumented aliens charged with certain
			 crimesSection 241(i)(3)(A) of
			 the Immigration and Nationality Act (8 U.S.C. 1231(a)(3)(A)) is amended by
			 inserting charged with or before
			 convicted.
				934.PreemptionIt is the sense of the Congress that States
			 and local political subdivisions are not preempted from the enactment and
			 enforcement of immigration-related laws and ordinances that do not directly
			 conflict with Federal immigration laws.
				XProhibiting
			 in-State tuition for unlawfully present aliens
			1001.Ensuring
			 enforceabilitySection 505 of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1623) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 on the basis of residence within a State (or a political
			 subdivision); and
					(B)by striking
			 unless a citizen and all that follows through the period at the
			 end and inserting unless every citizen or national of the United States
			 is entitled to such a benefit (in no less an amount, duration, and scope)
			 without regard to whether the citizen or national is a resident of the State or
			 has attended or graduated from a school in the State.;
					(2)by redesignating
			 subsection (b) as subsection (c); and
				(3)by inserting the
			 following after subsection (a):
					
						(b)Enforcement
				through civil action
							(1)In
				generalAny citizen or national of the United States who is
				attending or is enrolled to attend a postsecondary educational institution
				alleged to be in violation of subsection (a) may commence a civil action on his
				own behalf against any official of the State entity that governs such
				postsecondary educational institutions or of the educational institution itself
				to enforce the terms of subsection (a).
							(2)ReliefThe
				court shall provide all appropriate relief, including damages equal to the
				monetary value of any benefit provided to an illegal alien but denied to the
				citizen or national of the United States, and shall award attorneys’ fees and
				costs to a citizen or national of the United States who establishes a violation
				of subsection (a) to the satisfaction of the court.
							(3)AuthorityThis
				subsection is enacted pursuant to section 5 of the 14th amendment to the
				Constitution of the United
				States.
							.
				
